Exhibit 10.8

 

EXECUTION COPY

 

UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of October 1, 2007, by and
between Benny Salerno (the “Seller”) and B.J.K. Inc., a New York corporation
doing business as Chem Rx (the “Purchaser”). Reference is hereby made to that
certain operating agreement of ChemRx/Salerno’s, LLC, a Pennsylvania limited
liability company (the “Company”), dated January 17, 2007, by and among the
Purchaser and the Seller (the “Operating Agreement”). All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Operating
Agreement.

 


WHEREAS, THE SELLER IS THE BENEFICIAL AND RECORD OWNER OF 882.352 UNITS
REPRESENTING AN 8.82352 PERCENTAGE INTEREST OF THE COMPANY AND SELLER’S ENTIRE
INTEREST IN THE COMPANY; AND


 


WHEREAS, THE SELLER DESIRES TO SELL TO THE PURCHASER, AND THE PURCHASER IS
WILLING TO PURCHASE FROM THE SELLER, THE SELLER’S ENTIRE RIGHT, TITLE AND
INTEREST IN AND TO SUCH 882.352 UNITS AND ANY OTHER SECURITIES OF THE COMPANY AS
TO WHICH SELLER HAS ANY BENEFICIAL INTEREST (COLLECTIVELY, THE “SELLER’S
INTEREST”), IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH HEREIN; AND


 

NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and for other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged, the parties agree as
follows:

 


1.                                      AGREEMENT TO PURCHASE.


 


(A)                                  THE PURCHASER HEREBY AGREES TO PURCHASE
FROM THE SELLER, AND THE SELLER HEREBY AGREES TO SELL TO THE PURCHASER, THE
SELLER’S INTEREST PURSUANT TO THE CONDITIONS SET FORTH HEREIN. THE PURCHASE
PRICE OF THE UNITS BEING SOLD TO THE PURCHASER HEREUNDER IS $300,000.00 IN THE
AGGREGATE (THE “PURCHASE PRICE”). THE CLOSING UNDER THIS AGREEMENT SHALL OCCUR
SIMULTANEOUSLY WITH OR FOLLOWING THE SATISFACTION OF ALL CONDITIONS AND TAKING
OF ALL OTHER ACTIONS SET FORTH IN SECTION 4 OF THIS AGREEMENT (OR, TO THE EXTENT
PERMITTED BY LAW, WAIVED BY THE PARTIES HERETO ENTITLED TO THE BENEFITS THEREOF)
AND UPON DELIVERY BY FACSIMILE OF EXECUTED SIGNATURE PAGES OF THIS AGREEMENT AND
ALL OTHER DOCUMENTS, INSTRUMENTS AND WRITINGS REQUIRED TO BE DELIVERED PURSUANT
TO THIS AGREEMENT TO THE OFFICES OF TROUTMAN SANDERS LLP, THE CHRYSLER BUILDING,
405 LEXINGTON AVENUE, NEW YORK, NY 10174 (THE “CLOSING”) ON THE DATE OF THE
SATISFACTION OF THE CONDITION SET FORTH IN SECTION 4(B)(V) BELOW, OR ON SUCH
OTHER DATE, AND AT SUCH OTHER TIME OR PLACE, AS THE PARTIES MAY MUTUALLY AGREE
IN WRITING. THE DATE ON WHICH THE CLOSING IS ACTUALLY HELD IS REFERRED TO HEREIN
AS THE “CLOSING DATE.”


 


(B)                                 AT THE CLOSING, THE SELLER SHALL DELIVER TO
THE PURCHASER EITHER (A) A UNIT CERTIFICATE ENDORSED IN BLANK OR (B) A DULY
EXECUTED ASSIGNMENT SEPARATE FROM SUCH CERTIFICATE, IN EITHER CASE EVIDENCING
THE TRANSFER OF THE UNITS, DATED THE DATE HEREOF, IN SUCH FORM SATISFACTORY TO
THE PURCHASER AS SHALL BE EFFECTIVE TO VEST IN THE PURCHASER GOOD AND VALID
TITLE TO THE UNITS, FREE AND CLEAR OF ANY CLAIMS, RIGHTS OF THIRD PARTIES,
JUDGMENTS, OPTIONS, CALLS, CONTRACTS, COMMITMENTS, DEMANDS, SECURITY INTERESTS,
LIENS, CHARGES OR ENCUMBRANCES WHATSOEVER, EXCEPT RESTRICTIONS IMPOSED ON THE
UNITS BY FEDERAL AND/OR STATE SECURITIES LAWS (THE FOREGOING RESTRICTIONS BEING
HEREIN REFERRED TO AS THE “RESTRICTIONS”). THE SELLER SHALL AT ANY TIME, AND
FROM TIME TO TIME, AFTER THE CLOSING DATE, EXECUTE, ACKNOWLEDGE AND DELIVER ALL
FURTHER ASSIGNMENTS, TRANSFERS AND

 

--------------------------------------------------------------------------------


 


ANY OTHER SUCH INSTRUMENTS OF CONVEYANCE, UPON THE REASONABLE REQUEST OF THE
PURCHASER, TO CONFIRM THE SALE OF THE UNITS HEREUNDER.

 


(C)                                  AT THE CLOSING, THE PURCHASER SHALL DELIVER
THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED IN WRITING BY THE SELLER AT LEAST TWO BUSINESS DAYS PRIOR TO THE
CLOSING DATE.


 


2.                                      REPRESENTATION, WARRANTY AND COVENANT OF
THE PURCHASER. THE PURCHASER REPRESENTS AND WARRANTS TO THE SELLER, AND
COVENANTS FOR THE BENEFIT OF THE SELLER, AS FOLLOWS:


 


(A)                                  THIS AGREEMENT CONSTITUTES A VALID AND
LEGALLY BINDING AGREEMENT AND OBLIGATION OF THE PURCHASER ENFORCEABLE AGAINST
THE PURCHASER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO LIMITATIONS ON
ENFORCEMENT BY GENERAL PRINCIPLES OF EQUITY AND BY BANKRUPTCY OR OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND THE PURCHASER HAS
FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ANY OTHER
AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER; AND


 


(B)                                 IN ACCORDANCE WITH THAT CERTAIN ESCROW
AGREEMENT (THE “ESCROW AGREEMENT”), DATED AS OF JANUARY 17, 2007, BY AND AMONG
THE COMPANY, PURCHASER, SALERNO’S PHARMACY, LLC (“SALERNO’S”), SELLER AND
TROUTMAN SANDERS LLP (“ESCROW AGENT”), THE PURCHASER SHALL (I) JOINTLY (WITH
SALERNO’S AND SELLER) SIGN AND DELIVER TO THE ESCROW AGENT A TERMINATION DATE
CERTIFICATE (AS SUCH TERM IS DEFINED IN THE ESCROW AGREEMENT) SETTING FORTH
OCTOBER 15, 2007 OR THE CLOSING DATE, WHICHEVER SHALL FIRST OCCUR, AS THE
REVISED TERMINATION DATE (AS SUCH TERM IS DEFINED IN THE ESCROW AGREEMENT) AND
(II) ON OR PRIOR TO THE REVISED TERMINATION DATE DESCRIBED IN (I) OF THIS
SECTION 2(B), JOINTLY (WITH SALERNO’S AND SELLER) SIGN AND DELIVER TERMINATION
DATE INSTRUCTIONS (AS SUCH TERM IS DEFINED IN THE ESCROW AGREEMENT) TO THE
ESCROW AGENT TO DELIVER THE BALANCE OF THE ESCROW FUND (AS SUCH TERM IS DEFINED
IN THE ESCROW AGREEMENT) TO SALERNO’S, AS PROVIDED IN SUCH WRITTEN INSTRUCTIONS,
AND, AS PART OF SUCH TERMINATION DATE INSTRUCTIONS, THE PURCHASER SHALL WAIVE
ITS RIGHT TO DELIVER A BUYER OBJECTION NOTICE (AS SUCH TERM IS DEFINED IN THE
ESCROW AGREEMENT) PURSUANT TO SECTION 4(C) OF THE ESCROW AGREEMENT.


 


3.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SELLER. THE SELLER REPRESENTS AND WARRANTS TO THE PURCHASER,
AND COVENANTS FOR THE BENEFIT OF THE PURCHASER, AS FOLLOWS:


 


(A)                                  THIS AGREEMENT CONSTITUTES A VALID AND
LEGALLY BINDING AGREEMENT AND OBLIGATION OF THE SELLER ENFORCEABLE AGAINST THE
SELLER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO LIMITATIONS ON ENFORCEMENT BY
GENERAL PRINCIPLES OF EQUITY AND BY BANKRUPTCY OR OTHER LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND THE SELLER HAS FULL POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND ANY OTHER AGREEMENTS AND
DOCUMENTS CONTEMPLATED HEREBY AND TO PERFORM HIS OBLIGATIONS HEREUNDER AND
THEREUNDER;


 


(B)                                 NO AUTHORIZATION, APPROVAL, FILING WITH,
WAIVER OR CONSENT OF ANY PARTY IS REQUIRED FOR THE SALE OF THE UNITS TO THE
PURCHASER PURSUANT TO THIS AGREEMENT;


 


(C)                                  THE SELLER ACKNOWLEDGES THAT HE MAY HAVE
OBTAINED AND MAY HAVE HAD ACCESS TO INFORMATION, KNOWLEDGE AND DATA OF A SECRET
OR CONFIDENTIAL NATURE CONCERNING THE

 

2

--------------------------------------------------------------------------------


 


BUSINESS AND FINANCIAL AFFAIRS, FINANCIAL FORECASTS, FUTURE CAPITAL
EXPENDITURES, BUSINESS STRATEGY, CLIENTS, TRANSACTIONS AND OTHER PROPRIETARY
INFORMATION OF THE COMPANY (“CONFIDENTIAL INFORMATION”). THE SELLER ACKNOWLEDGES
AND AGREES THAT ALL CONFIDENTIAL INFORMATION IS, DIRECTLY OR INDIRECTLY, THE
PROPERTY OF THE COMPANY AND THAT THE SELLER WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, DISCLOSE TO ANY UNAUTHORIZED PERSON, OR USE FOR HIS OWN
ACCOUNT, ANY CONFIDENTIAL INFORMATION EXCEPT (I) TO THE EXTENT NECESSARY TO
COMPLY WITH APPLICABLE LEGAL PROCESS (IN WHICH EVENT THE SELLER WILL PROVIDE THE
COMPANY WITH PROMPT NOTICE OF ANY REQUEST FOR SUCH DISCLOSURE SO THAT THE
COMPANY MAY SEEK AN APPROPRIATE PROTECTIVE ORDER) AND (II) TO THE EXTENT SUCH
INFORMATION BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER
THAN AS A RESULT OF THE SELLER’S ACTS OR OMISSIONS TO ACT;


 


(D)                                 THE SELLER HAS HAD AN OPPORTUNITY TO DISCUSS
THE COMPANY’S BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH DIRECTORS,
OFFICERS AND MANAGEMENT OF THE COMPANY. THE SELLER HAS ALSO HAD THE OPPORTUNITY
TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE COMPANY AND ITS MANAGEMENT
REGARDING THE TERMS OF THIS TRANSACTION. THE SELLER BELIEVES THAT HE HAS
RECEIVED ALL THE INFORMATION HE CONSIDERS NECESSARY OR APPROPRIATE IN DECIDING
WHETHER TO SELL THE UNITS, INCLUDING THE CONFIDENTIAL INFORMATION;


 


(E)                                  THE SELLER ACKNOWLEDGES THAT HE (I) IS A
SOPHISTICATED INVESTOR WITH SIGNIFICANT PRIOR INVESTMENT EXPERIENCE, INCLUDING
INVESTMENT IN UNREGISTERED SECURITIES, (II) HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT HE IS CAPABLE OF EVALUATING THE MERITS,
SUITABILITY AND RISKS OF ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, GENERALLY AND IN LIGHT OF THE CONFIDENTIAL INFORMATION HE
POSSESSES, (III) IS ABLE TO BEAR THE RISKS ATTENDANT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (IV) IS DEALING WITH THE PURCHASER ON A PROFESSIONAL
ARMS’-LENGTH BASIS;


 


(F)                                    THE SELLER ACKNOWLEDGES THAT (I) HE HAS
HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WITH HIS OWN LEGAL COUNSEL AND ADVISORS AND HAS CONSULTED SUCH
ADVISORS WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER, (II) HE HAS NOT ENGAGED OR EMPLOYED ANY BROKER OR FINDER IN
CONNECTION WITH THE TRANSACTIONS REFERRED TO HEREIN, AND (III) THE SALE OF THE
UNITS HAS BEEN PRIVATELY NEGOTIATED BY THE SELLER AND THE PURCHASER;


 


(G)                                 EXCEPT FOR ANY STATEMENTS OR REPRESENTATIONS
OF THE PURCHASER MADE IN THIS AGREEMENT, THE SELLER ACKNOWLEDGES THAT
(I) NEITHER THE PURCHASER NOR ANY PERSON AFFILIATED WITH THE PURCHASER OR THE
COMPANY HAS MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING ANY ASPECT OF THE TRANSACTION, AND (II) THE SELLER IS NOT RELYING ON,
AND HEREBY WAIVES ANY CLAIMS ARISING FROM, ANY REPRESENTATIONS OR WARRANTIES
EXCLUDED FROM THIS AGREEMENT. THE SELLER EXPRESSLY RELEASES THE PURCHASER FROM
ANY AND ALL LIABILITIES ARISING FROM THE FAILURE BY THE PURCHASER TO DISCLOSE TO
THE SELLER ANY NON-PUBLIC INFORMATION WITH RESPECT TO THE COMPANY OR THE UNITS
THAT MAY BE IN POSSESSION OF THE PURCHASER AND AGREES NOT TO MAKE ANY CLAIM
AGAINST THE PURCHASER IN RESPECT OF THE TRANSACTION RELATING TO ANY FAILURE TO
DISCLOSE SUCH NON-PUBLIC INFORMATION;


 


(H)                                 THE SELLER IS THE LEGAL, BENEFICIAL AND
REGISTERED OWNER OF THE UNITS, FREE AND CLEAR OF ANY CLAIMS, RIGHTS OF THIRD
PARTIES, JUDGMENTS, OPTIONS, CALLS, CONTRACTS, COMMITMENTS, DEMANDS, SECURITY
INTERESTS, LIENS, CHARGES OR ENCUMBRANCES, EXCEPT THE RESTRICTIONS. UPON

 

3

--------------------------------------------------------------------------------


 


PAYMENT OF THE PURCHASE PRICE, THE PURCHASER WILL ACQUIRE ALL RIGHT, TITLE AND
INTEREST IN THE UNITS, FREE AND CLEAR OF ALL CLAIMS, RIGHTS OF THIRD PARTIES,
JUDGMENTS, OPTIONS, CALLS, CONTRACTS, COMMITMENTS, DEMANDS, SECURITY INTERESTS,
LIENS, CHARGES OR ENCUMBRANCES, EXCEPT THE RESTRICTIONS; AND


 


(I)                                     THE SELLER SHALL, AND SHALL CAUSE
SALERNO’S TO, EXECUTE THE TERMINATION DATE CERTIFICATE AND TERMINATION DATE
INSTRUCTIONS DESCRIBED IN SECTION 2(B) OF THIS AGREEMENT.


 


4.                                      CONDITIONS PRECEDENT TO THE CLOSING.


 


(A)                                  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE SELLER TO SELL THE UNITS. THE OBLIGATION HEREUNDER OF THE SELLER TO SELL THE
UNITS TO THE PURCHASER IS SUBJECT TO THE SATISFACTION OR WAIVER, ON OR BEFORE
THE CLOSING, OF EACH OF THE CONDITIONS SET FORTH BELOW. THESE CONDITIONS ARE FOR
THE SELLER’S SOLE BENEFIT AND MAY BE WAIVED BY THE SELLER AT ANY TIME IN ITS
SOLE DISCRETION:


 

(I)            THIS AGREEMENT SHALL HAVE BEEN EXECUTED BY THE PURCHASER AND
DELIVERED TO THE SELLER;

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASER SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING;

 

(III)          NO STATUTE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY
COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PROHIBITS THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(IV)          THE ESCROW FUND (AS DEFINED IN THE ESCROW AGREEMENT) HAS BEEN
DELIVERED TO SALERNO’S IN ACCORDANCE WITH SECTION 2(B) OF THIS AGREEMENT; AND

 

(V)           THE PURCHASE PRICE FOR THE UNITS HAS BEEN DELIVERED TO THE SELLER.

 


(B)                                 CONDITIONS PRECEDENT TO THE OBLIGATION OF
THE PURCHASER TO PURCHASE THE UNITS. THE OBLIGATION HEREUNDER OF THE PURCHASER
TO PURCHASE THE UNITS IS SUBJECT TO THE SATISFACTION OR WAIVER, AT OR BEFORE THE
CLOSING, OF EACH OF THE CONDITIONS SET FORTH BELOW. THESE CONDITIONS ARE FOR THE
PURCHASER’S SOLE BENEFIT AND MAY BE WAIVED BY THE PURCHASER AT ANY TIME IN ITS
SOLE DISCRETION:

 

4

--------------------------------------------------------------------------------


 

(I)            THIS AGREEMENT SHALL HAVE BEEN EXECUTED BY THE SELLER AND
DELIVERED TO THE PURCHASER;

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE SELLER SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING;

 

(III)          NO STATUTE, REGULATION, EXECUTIVE ORDER, DECREE, RULING OR
INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY
COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PROHIBITS THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(IV)          THE SELLER SHALL HAVE DELIVERED TO THE PURCHASER THE ITEMS SET
FORTH IN SECTION 1(B) OF THIS AGREEMENT; AND

 

(V)           THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN STOCK PURCHASE
AGREEMENT, DATED AS OF JUNE 1, 2007, AMONG PARAMOUNT ACQUISITION CORP., B.J.K.
INC. AND THE STOCKHOLDERS OF B.J.K. INC. SHALL HAVE CLOSED.

 


(C)                                  FAILURE TO MEET CONDITION PRECEDENT. IF THE
CONDITION PRECEDENT SET FORTH IN SECTION 4(B)(V) ABOVE HAS NOT BEEN MET ON OR
BEFORE OCTOBER 1, 2008, THIS AGREEMENT SHALL BE NULL AND VOID AND OF NO FURTHER
FORCE OR EFFECT.


 


5.                                      INDEMNIFICATION.


 


(A)                                  THE SELLER SHALL INDEMNIFY AND HOLD
HARMLESS THE PURCHASER AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND EXPENSES INCURRED BY THE PURCHASER IN CONNECTION WITH DEFENDING OR
INVESTIGATING ANY CLAIMS OR LIABILITIES, WHETHER OR NOT RESULTING IN ANY
LIABILITY TO THE PURCHASER, TO WHICH THE PURCHASER MAY BECOME SUBJECT, INSOFAR
AS SUCH LOSSES, CLAIMS, DEMANDS, LIABILITIES AND EXPENSES ARISE OUT OF OR ARE
BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT MADE BY THE SELLER, (II) ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL
FACT WITH RESPECT TO THE SELLER OR (III) ANY BREACH OF ANY REPRESENTATION,
WARRANTY OR AGREEMENT MADE BY THE SELLER IN THIS AGREEMENT.


 


(B)                                 THE PURCHASER SHALL INDEMNIFY AND HOLD
HARMLESS THE SELLER AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
EXPENSES INCURRED BY THE SELLER IN CONNECTION WITH DEFENDING OR INVESTIGATING
ANY CLAIMS OR LIABILITIES, WHETHER OR NOT RESULTING IN ANY LIABILITY TO THE
SELLER, TO WHICH THE SELLER MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, CLAIMS,
DEMANDS, LIABILITIES AND EXPENSES ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT MADE BY THE PURCHASER,
(II) ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT WITH RESPECT TO THE
PURCHASER OR (III) ANY BREACH OF ANY REPRESENTATION, WARRANTY OR AGREEMENT MADE
BY THE PURCHASER IN THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(C)                                  ALL REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF THE PARTIES CONTAINED IN THIS AGREEMENT SHALL SURVIVE AND
CONTINUE IN FULL FORCE AND EFFECT INDEFINITELY UNLESS OTHERWISE INDICATED
HEREIN.


 


6.                                      EXPENSES. EACH OF THE PARTIES SHALL PAY
HIS OR ITS OWN EXPENSES INCIDENT TO THIS AGREEMENT AND THE PERFORMANCE OF HIS OR
ITS OBLIGATIONS HEREUNDER.


 


7.                                      GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
PENNSYLVANIA WITHOUT GIVING EFFECT TO THE RULES GOVERNING CONFLICTS OF LAWS.


 


8.                                      NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND DELIVERY, REGISTERED FIRST CLASS MAIL, OVERNIGHT COURIER OR TELECOPIER,
INITIALLY TO THE ADDRESS SET FORTH BELOW, AND THEREAFTER AT SUCH OTHER ADDRESS,
NOTICE OF WHICH IS GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION:


 

 

if to the Seller:

 

 

 

 

 

 

 

Mr. Benny Salerno

 

 

 

110 Cherry Valley Point

 

 

 

Stroudsburg, Pennsylvania 18360

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

King, Spry, Herman, Freund & Faul

 

 

 

One West Broad Street, Suite 700

 

 

 

Bethlehem, Pennsylvania 18018

 

 

 

Attn:

Terence L. Faul, Esq.

 

 

 

 

 

 

 

if to the Purchaser:

 

 

 

 

 

 

 

B.J.K. Inc. d/b/a Chem Rx

 

 

 

750 Park Place

 

 

 

Long Beach, NY 11561

 

 

 

Attn: Jerry Silva

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Troutman Sanders LLP

 

 

 

405 Lexington Avenue

 

 

 

New York, NY 10174

 

 

 

Attn:

Richard P. Ackerman, Esq.

 

 

 

 

Michael Grandis, Esq.

 

 

 

6

--------------------------------------------------------------------------------


 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; three (3) business days after being
deposited in the mail, postage prepaid, if mailed; the next business day after
being deposited with a nationally recognized, overnight courier service; and
when receipt is acknowledged, if telecopied.

 


9.                                      SEVERABILITY. IF ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE IMPAIRED.


 


10.                               BENEFITS AND BURDENS. THIS AGREEMENT IS
BINDING UPON, AND INURES TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR
RESPECTIVE ESTATES, EXECUTORS, ADMINISTRATORS, LEGATEES, HEIRS, PERSONAL AND
LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


 


11.                               CHANGE; WAIVER. NO CHANGE OR MODIFICATION OF
THIS AGREEMENT SHALL BE VALID UNLESS THE SAME IS IN WRITING AND SIGNED BY THE
PARTIES. NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN
WRITING AND SIGNED BY THE PARTY WAIVING HIS RIGHTS. THE FAILURE OF EITHER PARTY
AT ANY TIME TO INSIST UPON, OR ANY DELAY BY EITHER PARTY AT ANY TIME TO INSIST
UPON, STRICT PERFORMANCE OF ANY CONDITION, PROMISE, AGREEMENT OR UNDERSTANDING
SET FORTH HEREIN SHALL NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT OF THE
RIGHT TO INSIST UPON STRICT PERFORMANCE OF THE SAME CONDITION, PROMISE,
AGREEMENT OR UNDERSTANDING AT A FUTURE TIME.


 


12.                               DISPUTE RESOLUTION. ANY PARTY SHALL HAVE THE
RIGHT TO SUBMIT ANY ARBITRABLE CONTROVERSY (HEREAFTER DEFINED) TO ARBITRATION,
AND ANY SUCH ARBITRABLE CONTROVERSY SHALL BE SETTLED BY ARBITRATION, IN THE
STATE OF NEW YORK IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION BY 3 ARBITRATORS SELECTED FROM THE PANELS OF ARBITRATORS OF THE
AMERICAN ARBITRATION ASSOCIATION. THE PARTIES CONSENT TO THE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK AND AGREE THAT JUDGMENT UPON ANY AWARD
RENDERED BY THE ARBITRATORS MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF
NEW YORK OR ANY OTHER COURT HAVING JURISDICTION THEREOF. “ARBITRABLE
CONTROVERSY” MEANS ANY CONTROVERSY OR CLAIM NOT INVOLVING MORE THAN $1,000,000
IN THE AGGREGATE OR ANY REMEDY OTHER THAN MONETARY DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, WHICH, AT THE TIME OF SERVICE
OF THE NOTICE OF INTENTION TO ARBITRATE OR THE DEMAND FOR ARBITRATION, IS NOT
INVOLVED IN AN ACTION PENDING IN ANY FEDERAL, STATE OR LOCAL COURT.


 


13.                               ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS ORAL OR
WRITTEN PROPOSALS OR AGREEMENTS RELATING THERETO, ALL OF WHICH ARE MERGED
HEREIN.


 


14.                               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE SIGNATURE AND IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

7

--------------------------------------------------------------------------------